Sub-Item 77O Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Value Fund On November 18, 2010, Dreyfus Large Cap Value Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased $121,869 of common stock issued by General Motors (CUSIP No.: 37045V100) (the "Common Stock") at a purchase price of $33.00 per share including an underwriting discount of $0.2475 per share. The Common Stock was purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's members: Morgan Stanley & Co. Incorporated J.P. Morgan Securities LLC Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. RBC Capital Markets Corporation Banco Bradesco BBI S.A. CIBC World Markets Corp. Commerz Markets LLC BNY Mellon Capital Markets, LLC ICBC International Securities Limited Itau BBA USA Securities, Inc. Lloyds TSB Bank plc China International Capital Corporation Hong Kong Securities Limited Loop Capital Markets LLC The Williams Capital Group, L.P. Soleil Securities Corporation Scotia Capital (USA) Inc. SMBC Nikko Capital Markets Limited U.S. Bancorp Investments, Inc. Sanford C. Bernstein & Co., LLC CastleOak Securities, L.P. C.L. King & Associates, Inc. FBR Capital Markets & Co. Gardner Rich, LLC Lebenthal & Co., LLC M. R. Beal & Company Muriel Siebert & Co., Inc. Samuel A. Ramirez & Company, Inc. Cabrera Capital Markets, LLC CF Global Trading LLC CRT Investment Banking LLC Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f -3 Procedures, at the Board meeting held on March 3, 2011. These materials include additional information about the terms of the transactions.
